Order entered May 13, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00430-CV

                    IN RE MICHAEL DWAYNE WILLIAMS, Relator

              Original Proceeding from the County Criminal Court No. 10
                                 Dallas County, Texas
                          Trial Court Cause No. MA8359627

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus as moot.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE